Citation Nr: 1032845	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  
There may be additional unverified periods of active service.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the above claim.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that suffers from symptoms of sleeplessness, 
nightmares, constant fatigue, and anger attacks, and that these 
symptoms, specifically the outbursts of anger, are directly 
related to his infantry service in Vietnam.  In his February 2007 
Notice of Disagreement (NOD), the Veteran asserted that his 
psychological disorder was not recent and has caused problems 
with his occupational pursuits and relationship ever since he 
left service. 

Two psychologists have diagnosed the Veteran with major 
depression pursuant to his social security disability claim.  At 
his October 2003 psychological evaluation, the Veteran asserted 
that he had been in the U.S. Army for seven years, but otherwise 
generally refused to talk about his period of service.  

As the Veteran has a current diagnosis of major depression and 
has asserted that his symptoms have been continuous since 
service, further development is required because the medical 
evidence of record does not contain sufficient information to 
address the required legal inquiry.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran should be provided with a VA psychiatric examination to 
determine whether any diagnosed psychiatric disorder is related 
to his military service.  Thus, it is incumbent on the Board to 
remand this matter to supplement the record prior to adjudicating 
this claim.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Additionally, the Veteran indicated he served in the U.S. Army 
for seven years.  On his claim he listed his period of service 
from April 1966 to April 1972.  However, only one DD Form 214 
showing one year and seven months of service from May 1968 to 
December 1969 is of record and the National Personnel Records 
Center was only asked to verify service for that period.  Upon 
remand, the RO/AMC should verify all the Veteran's periods of 
active military service.

Lastly, although the RO made multiple attempts to obtain the 
Veteran's private treatment records, an additional attempt should 
be made to obtain these records.  The Board notes that the 
Veteran was informed of what additional action was necessary to 
locate these records in a letter dated August 2006.  However, at 
least one of these letters was returned by the Post Office.  
Therefore, the RO/AMC should submit another letter to the Veteran 
informing him of the assistance he must provide in obtaining any 
additional private treatment records.  The Board also notes that 
the United States Court of Appeals for Veteran's Claims (Court) 
has held that the duty to assist is not a one-way street, and 
that if a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1. Vet. App. 190, 193 (1991).  Therefore, while the VA 
has a duty to assist the Veteran in obtaining relevant evidence, 
the Veteran also has a duty to provide VA with the information 
necessary to obtain that evidence.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, service department, or any other 
appropriate department, and seek verification 
all of the Veteran's claimed active service 
in the U.S. Army.  If necessary, contact the 
Veteran to determine his entire claimed 
period of active service. 

2.  Provide the Veteran with notice of what 
actions he must take or information he must 
provide in order to locate any additional 
private treatment records.  If the Veteran 
responds with the information needed to 
submit a request, make an effort to obtain 
any additional private treatment records as 
necessary. 

3.  Thereafter, schedule the Veteran for an 
appropriate VA psychiatric examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
Any indicated tests and studies, to include 
psychological studies, are to be conducted.  

The examiner is asked to provide a diagnosis 
of any psychological disorder found to be 
present. 

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed psychological disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, or 
injury.  

If PTSD is found, the examiner should indicate 
whether the Veteran has PTSD under the 
criteria set forth in the DSM-IV, indicate the 
stressful event(s) upon which the diagnosis is 
based, and provide an opinion as to whether it 
is at least as likely as not (50 percent or 
greater probability) that the veteran's PTSD 
was caused by this stressful in-service event.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.


4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

5.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran, 
and his representative, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


